Citation Nr: 0504631	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  02-00 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1971.  The veteran also had a subsequent period of 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In February 2002, the veteran 
testified at a hearing before the undersigned.  In May 2002, 
under regulations that have since been invalidated, the Board 
undertook additional development of the veteran's claim.  In 
September 2003, the Board remanded the veteran's appeal for 
further evidentiary development.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows that bilateral 
hearing loss existed prior to entry onto active duty.

2.  Clear and unmistakable evidence shows that bilateral 
hearing loss was not aggravated by military service.


CONCLUSION OF LAW

Entitlement to service connection for bilateral hearing loss 
is not warranted.  38 U.S.C.A. §§ 1110, 1111, 1153, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.306, 3.326, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

In October 2002 and May 2004 letters, VA notified the 
claimant that he was responsible to support his claim with 
appropriate evidence.  He was also informed that VA would 
attempt to obtain all relevant evidence in the custody of any 
VA or private facility he identified.  He was advised that it 
was his responsibility to either send medical treatment 
records from any private physicians regarding treatment for 
hearing loss, or to provide a properly executed release so 
that VA could request the records for him.  The veteran was 
also advised of the VCAA in the May 2004 letter and the 
October 2004 supplemental statement of the case.  Further, 
the August 2001 rating decision, the January 2002 statement 
of the case, the October 2004 supplemental statement of the 
case, as well as the October 2002 and May 2004 letters 
notified the veteran of the regulations governing claims for 
service connection for bilateral hearing loss.  Therefore, 
the Board finds that the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran was asked to 
advise VA, in October 2002 and May 2004 letters, if there 
were any information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
In October 2002, the veteran's reserve unit notified VA that 
all of the claimant's records had been sent to the National 
Personnel Records Center and they had no other records of 
his.  The record also shows that VA, before and after the 
notice, contacted the National Personnel Records Center and 
determined that all available service department medical 
records, including all active duty and reserve component 
records, were in the claims file.  VA also obtained and 
associated with the claims file the veteran's service 
personnel records and all of his VA treatment records from 
the Birmingham VA Medical Center.  The veteran was also 
provided a VA examination in June 2004.  

As to post-service employment records identified at the 
appellant's February 2002 personal hearing, because the issue 
on appeal turns on whether a pre-existing disability was 
aggravated by military service these records, which could 
only speak to his post-service treatment for hearing loss, 
are not probative as to the issue on appeal.  Therefore, VA 
had no duty to attempt to obtain them. 

The record also shows that the veteran was advised of what 
evidence VA had requested and what evidence had been received 
in the statement of the case and supplemental statement of 
the case, as well as in the October 2002 and May 2004 
letters.  

Accordingly, the Board finds that all available and 
identified records have been obtained and there is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify the appellant of any inability 
to obtain records does not arise in this case.  Id.  Thus, 
VA's duty to assist has been fulfilled.

To the extent that VA may have failed to fulfill any duty to 
assist or to notify the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In this case, 
however, because there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran testified that his current bilateral hearing loss 
was aggravated by his job as a tank unit commander while in 
military service.  He also alleged that his job as a range 
officer, on the tank firing range, exposed him to daily tank 
fire and this caused additional damage to his hearing.  
Finally, it is alleged that his hearing was also damaged when 
a round blew-up in a tank he was on at a firing range at Fort 
Bragg.  It is requested that the veteran be afforded the 
benefit of the doubt. 

The law provides that service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  A pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). 

A veteran who served during a period of war or during 
peacetime after December 31, 1946, is presumed to have been 
in sound condition at service entrance except as to defects, 
infirmities, or disorders noted, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before service.  38 U.S.C.A. § 1111.  To rebut the 
presumption of soundness under 38 U.S.C.A. § 1111 (West 
2002), VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  
VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004).

When a veteran is claiming entitlement to service connection 
for hearing loss, regulations provide that for the purposes 
of applying the laws administered by VA, impaired hearing 
will be considered to be a disability only when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385. 

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

With the above criteria in mind, the Board notes that a March 
1968 audiological examination conducted while in ROTC showed 
increased auditory thresholds at 4000 Hertz.  Further, three 
days after commencing his active duty service the appellant 
was referred to an otolaryngologist with a history of a high 
frequency hearing loss.  On examination ten days after 
service entrance the otolaryngologist noted a prior history 
of working in a noisy environment (steel and paper mills),  
Audiometric examination at 4000 Hertz revealed a 40 decibel 
loss in the right ear, and a 35 decibel loss in the left ear.  
The diagnosis was high tone sensorineural hearing loss 
bilaterally.  The appellant was counseled to wear ear plugs.

These test scores show the veteran had a bilateral hearing 
loss as defined by VA.  38 C.F.R. § 3.385.  Accordingly, the 
evidence clearly and unmistakably shows that the veteran's 
bilateral hearing loss existed prior to entry onto active 
duty.  VAOPGCPREC 3-2003.

The question thus presented by this appeal is whether the 
pre-existing disability was aggravated by military service.  
In this regard, service medical records next show the veteran 
undergoing audiometric testing at his October 1970 separation 
examination.  At that time, he did not meet 38 C.F.R. § 3.385 
definition of hearing loss in either ear.  A handwritten note 
on the examination reports that the veteran had a, 
"[h]istory of high frequency hearing loss prior to 
service." 

In March 2001, a VA audiologist noted bilateral mild to 
severe sensorineural hearing loss

Thereafter, at a June 2004 VA examination, the veteran was 
found to have hearing loss as defined by VA.  38 C.F.R. 
§ 3.385.  The examiner, after citing to the veteran's March 
1966, February 1969, and October 1970 audiological 
examinations, opined that "[d]ue to the fact that the 
patient's hearing did not change significantly during his 
time in the military, it is the opinion of this audiologist 
that military noise exposure did not aggravate his pre-
existing hearing loss."  This opinion stands uncontradicted 
by any other evidence of record.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997).  

As to the hearing testimony and written statements offered to 
the VA in support of the claim, the veteran testified, in 
substance, that he lied on his October 1970 separation 
examination so that his hearing would appear better than it 
actually was so that his separation from service would not be 
delayed.  He also testified that his constant exposure to 
tank cannon fire damaged his hearing.  

The Board finds that while lay witnesses are competent to 
describe experiences and symptoms, because lay persons are 
not trained in the field of medicine, they are not competent 
to provide a medical opinion as to whether preexisted 
bilateral hearing loss was aggravated by military service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the veteran's statements, as well as those of his 
representative, addressing the etiology of the appellant's 
disability are not probative evidence as to the issue on 
appeal.

Accordingly, the Board finds that clear and unmistakable 
evidence shows that the veteran's bilateral hearing loss was 
not aggravated by military service.  VAOPGCPREC 3-2003.  
Thus, entitlement to service connection for bilateral hearing 
loss is denied.  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


